Citation Nr: 1425830	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-45 355	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left ankle degenerative joint disease.

2.  Entitlement to service connection for a left knee disability as secondary to service connected left ankle degenerative joint disease.

3.  Entitlement to service connection for a left hip disability as secondary to service connected left ankle degenerative joint disease.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ryan P. Connally, General Attorney


INTRODUCTION

The Veteran had active duty service from September 1969 to July 1971.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In November 2011, the Board issued a decision that denied the claims for a rating in excess of 20 percent for left ankle degenerative joint disease, for service connection for a left knee disability, and for service connection for a left hip disability.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the June 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the November 2011 Board decision is vacated.  



	                        ____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



